r-00026 Document 937 Filed 07/0824

    

 

 

 

rable Judge Aboulhosn:

 

 

 

 

ROR PERRY Tf, CLERK
U.S. District Court
Souther District of West Virginia

   

 
    

 

RO!
Southem District

Regarding CRIMINAL ACTION NO. 5:18-cr-00026-2

RY
istrict Court
US. District Gt Virginia

 

 

 

Dear Sir,

My name is Bethany DeGrave, and I’m the daughter of Mark Radcliffe. | have a
question regarding your court order that | received a copy of from my father’s attorney.
| wasn’t at the hearing on June 18th, 2021 regarding Mark Radcliffe’s bond release, so
I’m seeking understanding on some things that are not stated in your written order.
Your Honor, | would be so thankful if you will please read what follows.

According to the court order (ATCH 1), it was clearly stated that 1) The probation
department is to conduct an inspection of the Defendant’s home, and 2) To obtain
sworn affidavits as to the location of firearms owned by the Defendant.

Although the court order is clear and precise, my father’s defense attorney is telling my
husband and me that we must sign an affidavit stating that 1) We have rid ourselves of
any firearms, 2) We must allow random inspections of our home, and 3) That we will
prohibit anyone from bringing any type of firearm onto our property. However, the
court order very clearly states that this order applies to the Defendant’s property and
any firearms owned by the Defendant.

Our property is legally separated from my parents’ property. As a matter of fact, they
have neighbors closer to them than we are. Also, we no longer have any of their
firearms in our home. Furthermore, my mother told me that they have rid their property
of all firearms and ammunition.

The defense attorney says he cannot proceed for submission of another bond hearing
until we do these things that are not mentioned in the court order whatsoever.

With my father’s first probation period in 2016, the probation officer clearly stated that
because our property is a legally separated property, it has nothing to do with the
Defendant’s property, which is why they allowed the firearms to be there to begin with.
No requirements had ever been placed on our property. From what | read in the court
order, that seems to remain the same for this second bond as my property is not
mentioned anywhere therein.

Your Honor, is there any way we can receive some clarity on this issue? | would be so
thankful. Please forgive me if I’m misunderstanding your order.

Sincerely, .
g ‘
Dithong Grae
Bethany DeGrave

IWF GALUTYAH DATVE
SHADY SPATIVG WY ZOUS
Case 5:18-cr-00026 Document 930 Filed 06/98/21 Page 2 ef 3 BagelB # 4986

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

BECKLEY DIVISION
UNITED STATES OF AMERICA, )
Plaintiff,
Vs. CRIMINAL ACTION NO. 5:18-cr-00026-2
MARK T. RADCLIFFE, )
Defendant.

 

ORDER
At Beckley, on June 18, 2021, came Monica D. Coleman, Assistant United States Attorney,
on behalf of the United States; Derrick W. Lefler, CJA Panel Attorney, on behalf of the Defendant;
the Defendant appeared in person and in custody; and Jeff Gwinn, Senior United States Probation
Officer, was also present for a hearing previously set by the Court on Defendant Mark T.
Radcliffe’s Motion for Release (ECF Document 923).
Following proffers and arguments of counsel, the Court found the Defendant rebutted the

presumption and ordered the probation department to conduct an inspection of the Defendant’s _

home as well as to obtain sworn affidavits as to. the locatio.

n of firearms owned by the Defendant.

 

Once the requested documentation is received by the Court, a continuance hearing in this matter
will be scheduled.

The Court DIRECTS the Clerk to send a copy of this Order to the Defendant and counsel;
to the Assistant United States Attorney; to the United States Probation Office; and to the Office of

Z

the United States Marshals Service.

 

 
. Case 5:18-cr-00026 Document 930 Filed 06/09/24 Bage 3 of 3 BagelB #: 4023

ENTERED: June 22, 2021.

bo! bebe

Omar J. Aboulhosn
United States Magistrate Judge

 

 

 
